SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

186
CA 15-00048
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


FAYE M. EATON, PLAINTIFF-APPELLANT,
ET AL., PLAINTIFFS,

                    V                                            ORDER

SYLVIA HUNGERFORD, INDIVIDUALLY AND AS
SPECIAL EDUCATION TEACHER OF WAYNE CENTRAL
SCHOOL DISTRICT, WAYNE CENTRAL SCHOOL
DISTRICT, BOARD OF EDUCATION OF WAYNE CENTRAL
SCHOOL DISTRICT, FRANK ROBUSTO, INDIVIDUALLY
AND AS PRESIDENT OF WAYNE CENTRAL SCHOOL
DISTRICT BOARD OF EDUCATION, JOYCE LYKE,
INDIVIDUALLY AND AS VICE PRESIDENT OF WAYNE
CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,
JOHN TRIOU, INDIVIDUALLY AND AS MEMBER OF
WAYNE CENTRAL SCHOOL DISTRICT BOARD OF
EDUCATION, RICHARD JOHNSON, INDIVIDUALLY AND
AS MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, JEFF SCHULTZ, INDIVIDUALLY
AND AS MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, SCOTT GRISWOLD, INDIVIDUALLY
AND AS MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, MARK WYSE, INDIVIDUALLY AND
AS MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT BOARD
OF EDUCATION, SUSAN NEWMAN, INDIVIDUALLY AND AS
MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT BOARD OF
EDUCATION, TOM NICHOLSON, INDIVIDUALLY AND AS
MEMBER OF WAYNE CENTRAL SCHOOL DISTRICT BOARD OF
EDUCATION, ROBERT ARMOCIDA, INDIVIDUALLY AND AS
WAYNE CENTRAL SCHOOL DISTRICT MIDDLE SCHOOL
PRINCIPAL, MICHAEL HAVENS, INDIVIDUALLY AND AS
WAYNE CENTRAL SCHOOL DISTRICT SUPERINTENDENT, AND
MARK CALLAHAN, INDIVIDUALLY AND AS WAYNE CENTRAL
SCHOOL DISTRICT DIRECTOR OF HUMAN RESOURCES,
DEFENDANTS-RESPONDENTS.


LAW OFFICE OF EMMELYN LOGAN-BALDWIN, ROCHESTER (EMMELYN LOGAN-BALDWIN
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (EDWARD J. SMITH, III,
OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered August 11, 2014. The order granted defendants’
                                 -2-                           186
                                                         CA 15-00048

motion for summary judgment dismissing plaintiffs’ complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 18, 2016                       Frances E. Cafarell
                                                Clerk of the Court